Citation Nr: 1606165	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970, with confirmed service in the Republic of Vietnam and additional service in the Marine Corps Reserve.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided.

The Veteran contends that his service-connected disabilities render him unable to secure or follow substantially gainful employment.

In an August 2010 VA PTSD examination, the Veteran reported difficulty sleeping, lethargy, sadness, anxiety, hypervigilance, flashbacks, sensitivity to noises, and hearing noises that others did not hear.  He stated that he had good job performance working in a naval shipyard for 25 years until 1995, when the shipyard shut down, worked intermittently after 1995, and attended seminary school with intentions of being a pastor.  The examiner found the Veteran's PTSD caused mildly impaired social functioning such as avoidance of crowds and social withdrawal, that occupational functioning could not be assessed adequately because he was retired, but "fatigue and decreased motivation will affect any hypothetical work performance."

A December 2010 VA general medical examination report notes the Veteran last worked in 2006 in a warehouse and previously drove a school bus, but told the examiner that he was currently not looking for a job because PTSD interfered with his sleep and caused daytime fatigue.  The examiner noted that his diabetes did not result in hospitalizations, hypoglycemia, or kidney problems, and that he had cataracts and retinopathy, polyuria, erectile dysfunction, prostate cancer, and non service-connected hypertension.  The Veteran reported experiencing tingling sensations in his fingers for the past year that flared daily and worsened at night.  The examiner opined that diabetes mellitus and hypertension would not prevent the Veteran from securing and maintaining employment in a warehouse, as a school bus driver, or in a sedentary job and deferred medical opinions relating to prostate cancer, cataracts, retinopathy, and PTSD to other examiners.  The examiner explained that there were no complaints or symptoms related to diabetes, to include activity restrictions, unstable weight, restricted diet, hypoglycemic reactions, ketoacidosis, or cardiovascular, neurological, eye, bowel, bladder, or skin complications except as mentioned above.

In a December 2010 VA eye examination, the examiner found mild diabetic retinopathy and diabetic-induced cataracts that did not impair the Veteran's vision, which was well-maintained.  In a December 2010 VA genitourinary examination, the Veteran reported no impact of his genitourinary symptoms on his daily occupation, and no renal insufficiency, bladder stones, or nephritis.  The examiner noted a 1995 diagnosis of prostate cancer with no evidence of active prostate cancer and residual symptoms of erectile dysfunction and minimal stress incontinence that did not require use of pads.  The examiner opined that the Veteran had minimal urinary symptoms with no impact on his ability to secure and maintain substantially gainful employment.

In January 2011, the Veteran clarified that he did not attend seminary school and did not intend to become a pastor, but rather volunteered at his church and assisted in teaching classes on his "good" days.  He noted that he had no obligation to teach on his "bad" days.

In a July 2011 VA PTSD addendum opinion, the examiner opined that the Veteran was capable of obtaining and maintaining substantially gainful employment because he had no performance problems while working in a naval shipyard, was capable of going into public, and was completing seminary studies.  The examiner concluded that the Veteran's only bars to employment were his age and the economic times.

In October 2011, the Veteran reported that he was unable to sleep due to his PTSD-related nightmares that disrupted his routine and that he has not sought employment due to PTSD symptoms of being unable to function in crowds, impaired concentration, auditory hallucinations, and significant startle response.

An October 2011 letter from a Vet Center readjustment counselor notes that the Veteran had recurring nightmares and difficulty sleeping due to his PTSD, irritability, markedly diminished interest in activities, feelings of sadness and emotional emptiness, social isolation, and difficulty concentrating.  The counselor reported that the Veteran had difficult remembering phone numbers, names, dates, and used aids to help him remember.

A November 2011 VA peripheral nerves examination disclosed bilateral sensory neuropathy in the Veteran's fingertips related to service-connected diabetes.  The examiner opined that the bilateral sensory neuropathy did not impact the Veteran's ability to work because the functional limitation due to neuropathy was difficulty picking up small objects on the floor and he did not stop working due to diabetes.

An August 2012 VA addendum opinion states that erectile dysfunction, diabetes with retinopathy and cataracts, residuals of prostate cancer, and bilateral upper extremity peripheral neuropathy did not render the Veteran unable to secure or maintain gainful employment because his most recent vision examination did not show impaired vision, the residuals of prostate cancer with erectile dysfunction would not render him unable to secure a sedentary or lightly strenuous occupation, and the peripheral nerves examination report showed normal strength in his hands.

A December 2013 VA PTSD examination report notes the Veteran completed seminary school in 2010 and was a church deacon.  The examiner found the Veteran had heightened depressive symptoms due to physical ailments, and noted that the Veteran reported feeling overwhelming depression with frequent suicidal ideation and irritability, difficulty sleeping, and hypervigilance.  The examiner opined that the Veteran's PTSD symptoms did not change in severity but that he had increased depressive symptoms due to physical ailments and did not provide an opinion on the Veteran's employability.
 
Following its review of the record, the Board finds that the August 2010 VA examination report and July 2011 VA addendum opinion regarding the impact of the Veteran's PTSD on his employability are inadequate because they relied, in part, on the inaccurate premise that the Veteran was enrolled in seminary school and was intending to pursue employment as a pastor.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).  The examiner's opinion is contrary to the Veteran's January 2011 statement and the evidence of record indicates that he was not seeking employment and volunteered as a church deacon.  

In addition, the August 2010 and July 2011 VA opinions on the Veteran's employability due to PTSD do not address the Veteran's lay statements concerning the nature and severity of his psychiatric symptoms.  Specifically, the July 2011 VA examiner did not address the Veteran's symptoms of avoidance of crowds, difficulty concentrating, irritability, suicidal ideation, hypervigilance, startle response, and auditory hallucinations when finding the Veteran was capable of going into public and was only barred from gaining employment due to his age and economic times. 

Accordingly, an additional VA examination is warranted to obtain an opinion with adequate rationale assessing the impact of the Veteran's service-connected PTSD on his ability to work.  Moreover, since it has been more than three years since the Veteran was afforded a VA examination to assess the impact of his other service-connected disabilities on his employability, such examinations should also be scheduled.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from July 2015 to the present as well as any available psychiatric treatment records from the Charleston Vet Center from September 2009 to the present.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from July 2015 to the present and Charleston Vet Center treatment records for the time period from September 2009 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the impact of the Veteran's service-connected PTSD on his employability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The examiner should identify all manifestations of the PTSD and provide an assessment of the occupational limitations resulting from the PTSD, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  The examiner is directed to take into account the Veteran's lay statements on the nature and severity of his symptoms and a January 2011 statement that he did not attend seminary school.

The rationale for all opinions expressed should also be provided.  If the required opinion cannot be provided, the examiner(s) should explain why.  If an opinion cannot be provided without resorting to mere speculation, complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner(s) should identify the additional information that is needed.  

3. The Veteran should also be afforded a VA examination or examinations to determine the nature and extent of the symptoms and impairment associated with his other service-connected disabilities and their impact on his ability to maintain substantially gainful employment.

4. The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




